   Case 3:20-cv-00821-HEH Document 5 Filed 12/07/20 Page 1 of 8 PageID# 79




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


EMILY C. ADKINS,

              Plaintiff,

                                                      Civil Action No. 3:20-cv-821-HEH

OFFICER EVAN BECK,
OFFICER CLAYTON BECHTOLD,

               Defendants.

                                MEMORANDUM OPINION
                        (Granting Defendants' Motion to Dismiss)

       On the evening of May 13, 2018, Defendants Officer Evan Beck ("Officer Beck")

and Officer Clayton Bechtold ("Officer Bechtold" or collectively "Defendant Officers"),

with the Chesterfield County Police Department, attempted to detain Plaintiff, Emily C.

Adkins("Plaintiff) as she entered her vehicle at the Suburban Extended Stay Hotel in

Chesterfield County, Virginia. According to the Complaint, Officer Beck "jumped

behind [Plaintiffs] vehicle and blocked her into the parking space." (Compl. 2, ECF No.

1-1.) When Plaintiff attempted to exit the parking lot. Defendant Officers discharged

their firearms, wounding Plaintiff. {Id.y



^ Although Plaintiffs Complaint appears to omit many ofthe facts and circumstances attending
the events in question. Defendants appended the Chesterfield County Circuit Court documents
relating to Plaintiffs underlying criminal charges to their Motion to Dismiss, which provide a
fuller picture ofthe incident, "^hiile a district court may not generally consider extrinsic
materials when evaluating a complaint under Rule 12(b)(6), it may consider "official public
records ...so long as the authenticity ofthese documents is not disputed." Witthohn v. Federal
Ins. Co., 164 F. App'x 395,396(4th Cir. 2006). The records referred to in the Court's analysis
are all public records and Plaintiff has not disputed their authenticity. See id. at 396-97.
   Case 3:20-cv-00821-HEH Document 5 Filed 12/07/20 Page 2 of 8 PageID# 80




       Based on the events of May 13, 2018,Plaintiff was indicted, and subsequently

convicted by a jury in Chesterfield County Circuit Court, of possession with the intent to

distribute heroin and possession of a firearm while possessing heroin with the intent to

distribute. (Defs.' Mem. Support Mot. Dismiss, Ex. 5, ECF No. 4-5.). She was also

convicted in a separate trial of possession of a firearm after being convicted of a felony.

{Id., Ex. 4-4.) Shortly thereafter. Plaintiff entered a plea of"no contest" to the charge of

attempted malicious wounding of Officer Beck, and was found guilty ofthat offense by

that court. {Id, Ex. 4-2.) Plaintiff was sentenced to a total of22 years of confinement,

including seven years for the attempted malicious wounding of Officer Beck.

       Plaintiff filed this lawsuit in Chesterfield County Circuit Court and Defendant

Officers removed it to this Court. She seeks $1.5 million in compensatory and $2.3

million in punitive damages from Defendant Officers for unlawful seizure and excessive

force, in violation ofthe Fourth Amendment(42 U.S.C. § 1983), and common law

battery. Defendant Officers respond that Plaintiffs Complaint fails to plead plausible

claims and is barred by Heck v. Humphrey, 512 U.S. All(1994). As ofthe date ofthis

Memorandum Opinion, Plaintiff has failed to file a response, has not requested additional

time in which to do so, and has not otherwise indicated any interest in opposing the

Motion to Dismiss. This Court, nevertheless, is obligated to ensure that dismissal is

proper even when a motion to dismiss is unopposed. See Stevenson v. City ofSeat

Pleasant, Md,143 F.3d 411,416 n.3 (4th Cir. 2014).

       As mentioned above, this Court's review of a motion to dismiss, filed under

Federal Rule of Civil Procedure 12(b)(6), is both informed and constrained by the well-

                                             2
   Case 3:20-cv-00821-HEH Document 5 Filed 12/07/20 Page 3 of 8 PageID# 81




pleaded facts contained within the complaint. The immediate task at hand is to determine

the sufficiency ofthe complaint,"not resolve contests surrounding the facts, the merits of

a claim, or the applicability of defenses." Republican Party ofN.C. v. Martin,980 F.2d

943,952(4th Cir. 1992). In considering a motion to dismiss under Rule 12(b)(6),

plaintiffs well pleaded allegations are taken as true and the complaint must be viewed in

the light most favorable to the plaintiff. T.G. Slater & Son, Inc. v. Donald P. and

Patricia A. Brennan LLC,385 F.3d 836, 841 (4th Cir. 2004). In conducting its analysis,

the court, however,"need not accept the legal conclusions drawn from the facts," nor

must the court "accept as true unwarranted inferences, unreasonable conclusions or

arguments." Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250,253(4th

Cir. 2009)(quoting Giarratano v. Johnson, 521 F.3d 298, 302(4th Cir. 2008)).

       To survive Rule 12(b)(6) scrutiny, a plaintiff must provide more than merely

"labels and conclusions" or "a formulaic recitation ofthe elements of a cause of action ..


.." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555(2007)(citations omitted). Instead, a

plaintiff must allege facts sufficient "to raise a right to relief above the speculative level,"

stating a claim that is "plausible on its face" rather than merely conceivable. Id. at 555,

570(citations omitted). "A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,678(2009)(citing

Twombly, 550 U.S. at 556).

       The facts contained in the Complaint are somewhat skeletal. They provide

minimal context as to the events leading to Defendant Officers' confrontation with the

                                               3
   Case 3:20-cv-00821-HEH Document 5 Filed 12/07/20 Page 4 of 8 PageID# 82




Plaintiff, particularly their observations prior to approaching her vehicle. However, as

mentioned, the text ofthe Complaint, along with Chesterfield County public records

provided by Defendants, govern the Court's analysis. The operative portions ofthe

Complaint contend that Officer Beck observed Plaintiff for several minutes at the hotel

and attempted to stop her as she entered her vehicle to drive away. Plaintiff alleges that

Officer Beck had no reasonable suspicion that she was involved in criminal activity when

he jumped behind her vehicle, blocking her into a parking space. According to the

Complaint, Plaintiff was required to put her vehicle in reverse, causing Officer Beck to

"move[] out ofthe way and proceed[] to the passenger side ofthe vehicle." (Compl. 2.)

The Complaint next contends that although Defendant Officers were not imder any threat

of harm, and without adequate provocation, they violently shot Plaintiffthrough the

driver's side window. {Id.)

       As demonstrated by the exhibits accompanying Defendant Officers' Memorandum

in Support of Motion to Dismiss, which appear to amplify the underlying facts and

circumstances. Plaintiff was originally charged in state court with attempted capital

murder of a police officer, B.T. Beck. On September 4, 2019, she entered a plea ofno

contest to the lesser offense of attempted malicious wounding of Officer Beck on

May 31,2018. Incident to the entry ofthat plea, the Plaintiff executed a Waiver of

Rights form. Two questions on that form are particularly pertinent. To the question:

"Are you pleading no contest because the evidence would prove you guilty ofthe

charge?" Plaintiff responded "yes." (Defs.' Mem. Support Mot. Dismiss, Ex. 7.) In

addition, she responded affirmatively to the question: "If you are pleading no contest, do

                                             4
   Case 3:20-cv-00821-HEH Document 5 Filed 12/07/20 Page 5 of 8 PageID# 83




you understand that a plea of no contest is the same as the plea of guilty for all practical

purposes?" {Id.) Under the law of the Commonwealth of Virginia, a plea of no contest,

also known as a nolo contendere plea, is an implied confession ofthe truth ofthe charges

for the purpose ofthe case. Commonwealth v. Jackson,499 S.E.2d 276,278(Va. 1998).

"[I]t does admit every essential element ofthe offense        " Clauson v. Commonwealth,

511 S.E.2d 449,453(Va. 1999)(internal quotation omitted).

       The only logical inference this Court can draw from the record at hand is that

Plaintiffs actions placed Officer Beck in jeopardy of serious bodily injury. This Court is

aware that Plaintiffs nolo contendere plea cannot be used as evidence of her liability, but

in this case, it is being considered in refutation of her claim of another's liability. See

United States v. Dorman,496 F.2d 438,440(4th Cir. 1974).

       Turning to the specific claims in Plaintiffs Complaint, her core constitutional

claim in Count I is that Officer Beck approached her vehicle from the rear, momentarily

blocking her path oftravel. (Compl. 2.) She concedes in her Complaint that when she

attempted to move her vehicle, Officer Beck stepped out ofthe way. {Id.) Irrespective of

the route the officers took in approaching her vehicle, at that point it amounted to no

more than a police-citizen encounter. It would be a reasonable and logical inference from

the face ofthe Complaint that Officer Beck intended to ask Plaintiff a few questions

about her activities at the hotel. Merely approaching an individual in a public place and

asking them a few questions does not have Fourth Amendment implications. See United

States V. Lewis,606 F.3d 193, 197-98(4th Cir. 2010). As the Court noted in Lewis, an

individual is "not seized" when an officer merely approaches a vehicle to ask questions of

                                              5
   Case 3:20-cv-00821-HEH Document 5 Filed 12/07/20 Page 6 of 8 PageID# 84




its occupant. Id. at 197. "It is axiomatic that police may approach an individual on a

public street and ask questions without implicating the Fourth Amendment's

protections." United States v. Weaver, 282 F.3d 202, 309(4th Cir. 2002).

       With respect to Count II, alleging excessive force in violation ofthe Fourth

Amendment,the relief sought is barred by the Heck v. Humphrey doctrine. 512 U.S.477

(1994). In order to recover damages for the force employed by the arresting officers.

Plaintiff must necessarily demonstrate that her conviction for attempting to maliciously

wound Officer Beck just prior to Defendant Officers discharging their weapons was

invalid. Young v. Nichols, 413 F.3d 416,418-19(4th Cir. 2005). Furthermore, as a

prerequisite, she must prove that her underlying conviction

       has been reversed on direct appeal, expunged by executive order, declared
       invalid by a state tribunal authorized to make such determination, or called
       into question by a federal court's issuance of a writ of habeas corpus, 28
       U.S.C. § 2254. A claim for damages bearing that relationship to a
       conviction or sentence that has not been so invalidated is not cognizable
       under § 1983.

Heck, 512 U.S. at 486-87(emphasis in original); see also Wilkinson v. Dotson,544 U.S.

74, 81-82(2005); Griffin v. Ball Police Dep't, 804 F.3d 692,694-95 (4th Cir. 2015).

       The Court in Heck, and later in Edwards v. Balisok, 520 U.S. 641,646(1997),

further concluded that this would include a "§ 1983 action that does not seek damages

directly attributable to conviction or confinement but whose successful prosecution

would necessarily imply that the plaintiffs criminal conviction was wrongful...." 512

U.S. at 486 n.6.


       Finally, Plaintiff seeks damages for common law battery, specifically the wounds
   Case 3:20-cv-00821-HEH Document 5 Filed 12/07/20 Page 7 of 8 PageID# 85




she incurred when Defendant Officers discharged their weapons. Assault and battery are

common law crimes in Virginia. Battery is defined as "the actual infliction of corporal

hurt on another that is done willfully or in anger." Montague v. Commonwealth,684

S.E.2d 583, 588(Va. 2009).

       The Complaint alleges that Defendant Officers "shot [Plaintiff] over six(6)times

in her chest, arms, wrist, and hands." (Compl. 13.) Plaintiff further contends that

Defendant Officers "acted with the intent to cause harmful or offensive contact with

[Plaintiffs] person ...." {Id.)

       Although Plaintiffs battery claim is anchored to Virginia common law, it is in

effect an excessive force claim. As the Court of Appeals for the Fourth Circuit noted in

Clem V. Corbeau,"[w]hether an officer has used excessive force is judged by a standard

of objective reasonableness." 284 F.3d 543, 550(4th Cir. 2002). In weighing the

circumstances confronting Defendant Officers in the case at hand, and weighing the

reasonableness ofthe force employed, this Court must assess the "immediate threat to the

safety ofthe officers." Graham v. Connor,490 U.S. 386, 396(1989). Here, Plaintiff has

admitted under oath that she attempted to maliciously wound Officer Beck prior to the

shots being fired. Adopting a different theory at this juncture would contravene the

prohibition clearly articulated in Heck. Count III will therefore be dismissed.

       Even if Count III survived Rule 12(b)(6)review, this Court would decline to

exercise pendentjurisdiction over an isolated state law claim. As the United States

Supreme Court cautioned in United Mine Workers ofAm. v. Gibbs,"[njeedless decisions

ofstate law should be avoided ... as a matter of comity .... Certainly, if the federal

                                            7
   Case 3:20-cv-00821-HEH Document 5 Filed 12/07/20 Page 8 of 8 PageID# 86




claims are dismissed before trial... the state claims should be dismissed as well." 383

U.S. 715, 726(1966).

      Based on the foregoing analysis, Defendant Officers' Motion to Dismiss pursuant

to Rule 12(b)(6) will be granted. An appropriate Order will accompany this

Memorandum Opinion.



                                                               /s/
                                                Henry E. Hudson
                                                Senior United States District Judge
Datef^c^.T
Richmond, VA
